J-A02012-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DAVID SEYMOUR                              :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAREN DEVINE                               :
                                               :
                       Appellant               :   No. 542 WDA 2021

                 Appeal from the Decree Entered April 2, 2021
       In the Court of Common Pleas of Allegheny County Civil Division at
                       No(s): Case No. FD-18-002729-017


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                               FILED: MARCH 11, 2022

        Appellant, Karen Devine (hereinafter “Wife”), appeals from the decree

entered on April 2, 2021. We affirm.

        The trial court ably summarized the underlying facts and procedural

posture of this case:

          Litigation commenced in this case in January 2018 when Wife
          filed a Complaint for Spousal Support and [David Seymour
          (hereinafter “Husband”)] filed a single-count Complaint in
          Divorce. On January 22, 2018, Jay B. Kranich, Esquire,
          entered his Praecipe for Appearance on behalf of Wife. On
          February 1, 2018, Husband's counsel filed an Acceptance of
          Service of the Complaint in Divorce signed by Attorney
          Kranich on behalf of Wife. On May 25, 2018, Husband's
          counsel filed Proof of Service that the Affidavit under Section
          3301(d) had been served on Attorney Kranich on behalf of
          Wife.



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A02012-22


       On or about June 6, 2018, Wife submitted a Protection from
       Abuse (PFA) Petition and Temporary Order in which she
       alleged that a worker had informed her that Husband, who
       had been living in North Carolina, was coming to her house
       without her authorization. She also alleged that for several
       months she had been receiving threatening text messages
       and that her phone, AOL, and Facebook accounts had been
       hacked. An order granting temporary protection was entered
       on June 6, 2018, and scheduled a final hearing on the matter
       for June 21, 2018.

       Shortly thereafter, Husband presented a Motion for Special
       Relief: To Dismiss and Expunge Frivolous Action and Award
       Sanctions. In his Motion, Husband objected to the entry of
       the temporary PFA order on the grounds that Wife had failed
       to establish a prima facie case of abuse. In addition, Husband
       informed the [trial court] that on the day the alleged "abuse"
       was to have occurred, June 5, 2018, that Wife had actually
       emailed him that she was upset that he had not responded
       to her phone calls while also informing him that he was not
       to be on her property and that she would obtain an
       emergency order if need be. By Order of Court dated June
       15, 2018, [the trial court] denied and/or deferred Husband's
       requested relief.

       On June 19, 2018, Wife, through counsel, filed a Petition
       Raising Claims. Two days later, the PFA matter was resolved
       when the parties entered into a Consent Agreement and
       Order for Expiration of Temporary PFA Order.

       A few months later, on August 8, 2018, Husband served Wife,
       through her counsel, with a Motion to Compel Discovery and
       Other Relief. In his Motion, Husband alleged that a complex
       hearing to address Wife's support claim was scheduled for
       August 21, 2018, and that in the meantime, under an Interim
       Consent Order dated March 6, 2018, he was obligated to
       continue paying her expenses including, but not limited to,
       gas, electricity, water/sewage, mortgage, car payment, and
       car insurance. However, Husband averred that Wife had
       failed to respond to his discovery requests that were served
       on her counsel on June 20, 2018. Husband averred that he
       was unable to prepare for the complex hearing or submit a
       Pretrial Statement without the information requested from
       Wife, and, as such, argued the hearing needed to be

                                   -2-
J-A02012-22


       rescheduled and that Wife should have to pay him $750 in
       counsel fees. By Order of Court dated August 15, 2018, the
       parties, through counsel, consented to Husband's proposed
       order, which, inter alia, obligated Wife to provide discovery
       responses in ten days from the date of the order and
       rescheduled the complex hearing to November 29, 2018.

       On September 17, 2018, Husband served Wife, through her
       counsel, with another Motion to Compel Discovery and
       Petition for Sanctions in which he, again, averred that Wife
       had failed to respond to his discovery requests that were now
       two months deficient. Husband argued he was prejudiced by
       Wife's continued delay to comply with his discovery requests
       and, again, requested $750 in counsel fees. By Order of Court
       dated September 24, 2018, [the trial court] ordered Wife to
       produce discovery responses in twenty days and deferred the
       issue of counsel fees to equitable distribution.

       On November 26, 2018, Husband served Wife, through her
       counsel, with a Petition for Special Relief: Dismissal of
       Support Complaint and Complex Hearing, in which he argued
       that Wife still had not provided him with any discovery
       responses after four months and despite numerous
       extensions of time. Husband argued Wife was acting in bad
       faith by continually agreeing to extensions of time to produce
       discovery responses and then blatantly disregarding the
       same, all while he was obligated to continue paying her
       household expenses. As a result, Husband requested
       dismissal of Wife's support claim, cancellation of the complex
       hearing, and an award of $2,250 in counsel fees. By Order of
       Court dated November 19, 2018, [the trial court] granted
       Husband's Petition.

       On January 28, 2019, Husband served Wife, through her
       counsel, with a Petition for Special Relief: Enforcement of
       Orders of Court and/or Dismissal of Economic Claims. In his
       Petition, Husband averred that he had never been served
       with Wife's Petition Raising Claims previously filed on June
       19, 2018, and that only upon a routine docket check in
       December 2018 did he discover it. Husband argued that
       despite her Petition Raising Claims, Wife had never filed an
       Inventory nor, in the span of six months and two orders to
       compel compliance, provided any discovery responses.
       Husband requested the Court set firm deadlines by which

                                   -3-
J-A02012-22


       Wife must comply or risk dismissal of all of her claims. By
       Order of Court dated January 28, 2019, [the trial court]
       denied Husband's Petition.

       On March 25, 2019, Wife, through counsel, presented a
       Petition for Civil Contempt/Petition for Special Relief. In her
       Petition, Wife alleged that despite the March 6, 2018 Interim
       Consent Order, Husband stopped making payments for her
       gas, electricity, and water/sewage, and that he had
       unilaterally closed the respective accounts. Wife alleged that
       she was fearful that Husband would also stop paying the
       mortgage and requested [the trial court] enforce the March
       6, 2018 Interim Consent Order.

       Husband submitted a Response to Petition for Civil
       Contempt/Petition for Special Relief, in which he argued that
       he was no longer obligated to pay for Wife's expenses
       because such expenses were in lieu of spousal support and/or
       APL and that Wife's support claims had already been
       dismissed with prejudice. Husband requested that Wife's
       Petition be denied and that he be awarded another $1,000 in
       counsel fees. By Order of Court dated March 25, 2019, [the
       trial court] denied Wife's request that Husband resume
       paying her expenses and deferred the issue to a contempt
       hearing to be held on July 8, 2019.

       On June 17, 2019, Husband served on Wife, through her
       counsel, with a Petition for Enforcement and Other Special
       Relief. In his Petition, Husband alleged that Wife had failed to
       file her Inventory, as required under the Rules of Civil
       Procedure and pursuant to the May 14, 2019 Order of Court
       directing her to do so within twenty days. Husband argued
       that he was unable to proceed with equitable distribution until
       Wife complied. Husband also argued that Wife was willfully
       non-compliant with the previous orders granting his counsel
       fees totaling $2,250. Husband requested that Wife be
       ordered to file her Inventory and that his claim for contempt
       be consolidated with the July 8, 2019 proceeding. By Order
       of Court dated June 17, 2019, [the trial court] granted
       Husband's Petition.

       On June 26, 2019, Wife, through counsel, filed her Inventory
       and Appraisement. On July 9, 2019, the parties, through
       counsel, entered into a Consent Order of Court under which

                                    -4-
J-A02012-22


       the parties agreed to split Wife's expenses and Husband's
       claim for counsel fees was deferred to equitable distribution.

       By Consent Order of Court dated September 25, 2019, the
       parties, through counsel, agreed to attend a three-hour
       conciliation with the Master, which was scheduled to occur,
       via separate Court Order, on December 19, 2019. On October
       15, 2019, Thomas J. Vail, Esquire, entered his Praecipe for
       Appearance on behalf of Wife.

       On November 4, 2019, Husband served Wife, through her
       counsel, with a Petition to Compel Discovery, Contempt and
       Other Relief. In his Petition, Husband alleged that he had
       served discovery requests on Wife on September 21, 2019,
       but that she had failed to provide any responses thereto.
       Husband reminded the Court that this was not the first time
       Wife had failed to comply with discovery requests or motions
       to compel. Husband argued he was forced to incur more legal
       expenses as a result of her lack of compliance, so he
       requested that Wife be ordered to produce discovery
       responses in ten days and pay $900 in counsel fees. By Order
       of Court dated November 4, 2019, [the trial court] ordered
       Wife to produce discovery responses in ten days and deferred
       the rest of the issues to the Master's conciliation.

       On December 30, 2019, Husband served [Wife], through her
       counsel, with a Petition for Special Relief: Dismissal of
       Economic Claims or Alternative Motion in Limine. In his
       Petition, Husband alleged that after agreeing to cancel the
       Master's conciliation because of [Wife’s] two counsels'
       unavailability for the same, and to schedule a trial instead,
       and after presenting his Petition to Compel Discovery,
       Contempt and Other Relief, which was granted, Wife had still
       failed to provide any responses thereto. Husband argued that
       he had presented numerous motions to compel and that Wife
       had ignored all of them and that he had no way to prepare
       for trial without the information from her. Husband also
       argued that Wife's continued failure to respond was
       prejudicial, dilatory, obdurate, and vexatious, and, that she
       should be precluded from offering evidence on her behalf at
       trial. Husband requested that Wife's economic claims be
       dismissed and that the trial proceed on his claims only, or, in
       the alternative, that Wife be precluded from offering evidence
       on her behalf at trial and pay $4,050 in counsel fees. By Order

                                    -5-
J-A02012-22


       of Court dated December 30, 2019, [the trial court] granted
       Husband's request for fees and ordered Wife to comply with
       the discovery request within five days or she would be
       precluded from offering evidence at trial. After five days, Wife
       failed to comply with the December 30, 2019 Order of Court.

       On August 4, 2020, Husband served on Wife, through her
       counsel, with a Petition for Special Relief: Selection of
       Hearing Date. In his Petition, Husband alleged that after he
       and Wife's counsels had agreed to cancel the Master's
       conciliation and proceed to trial, his ability to schedule the
       same had been delayed due to the COVID-19 pandemic.
       Husband further alleged that the docket clerk contacted his
       counsel in July 2020 to schedule the trial for sometime in
       either September or October. Husband's counsel reached out
       to Attorney Kranich who informed her that he did not believe
       Wife wished for him to continue representing her. As for
       Attorney Vail, Husband alleged that he initially said he was
       unavailable during the proposed time period, but then
       ultimately said he no longer represented Wife. After not
       hearing back from Attorney Kranich, although noting that
       neither he nor Attorney Vail had withdrawn from the case,
       Husband requested, inter alia, [the trial court] grant him
       leave to schedule the trial without Wife's consent or
       agreement as to the date. By Order of Court dated August
       11, 2020, [the trial court] granted Husband's Petition.

       Thereafter, by Order of Court dated August 18, 2020, the
       matter was scheduled for trial before Master [Serena M.
       Newsom] to occur on October 14, 2020. By Order of Court
       dated October 23, 2020, Master Newsom rescheduled the
       trial for November 13, 2020, due to her concern that the
       August 18, 2020 Order of Court scheduling the matter for
       October 14, 2020, had been sent to Attorney Kranich, who
       may not have been Wife's counsel, and that Wife may not
       have known about the trial date. The Master's October 23,
       2020 Order of Court that rescheduled the trial was mailed to
       Wife's home address.

       An equitable distribution trial was held before Master Newsom
       on November 13, 2020. Wife did not attend or participate at
       trial. Master Newsom filed her Report and Recommendation
       ("Master's Report") on January 19, 2021. On February 17,
       2021, after no exceptions were filed, [the trial court] entered

                                    -6-
J-A02012-22


        an Order of Court to Adopt the Report and Recommendation
        of the Master as a Final Decree.

        On March 9, 2021, Husband submitted a Motion to Perfect
        Service of Affidavit under 3301(d). In his Motion, Husband
        alleged that although he had previously served his Affidavit
        under 3301(d) on Wife's counsel via electronic mail on May
        25, 2018, the docket clerk refused to process his Praecipe to
        Transmit the Record because service by electronic mail of the
        Affidavit was not acceptable under the Rules of Civil
        Procedure. Husband argued that he had perfected service of
        his Affidavit because Wife's counsel had signed an
        Acceptance of Service of the same and that Wife was clearly
        aware of the divorce proceeding because she previously had
        filed her own Petition Raising Claims. Husband served this
        Motion on Wife directly via electronic mail. The undersigned's
        Law Clerk communicated to Wife that if she wished to submit
        a response to Husband's motion that she must do so by noon
        on March 16, 2021, via electronic mail.

        On March 15, 2021, Wife, through new counsel, Amie A.
        Thompson, Esquire, submitted a Motion to Vacate and
        Reconsider the Orders of Court Dated December 30, 2019
        Precluding Evidence and February 12, 2021 Adopting the
        Report and Recommendation of the Master as a Final Decree
        ("Motion for Reconsideration"). On March 16, 2021, Husband
        submitted a Response to Motion to Vacate and Reconsider
        the Orders of Court Dated December 30, 2019 and February
        21, 2021 and New Matter. By Order of Court dated March 16,
        2021, [the trial court] granted Husband's Motion to Perfect
        Service of Affidavit under 3301(d).

Trial Court Opinion, 6/4/21, at 3-12 (footnotes omitted).

      On April 2, 2021, the trial court entered the final divorce decree and

Wife filed a timely notice of appeal. Wife raises the following claims on appeal:

        1. Did the trial court abuse[] its discretion by precluding
        [Wife] from presenting any testimony, documents or other
        related evidence at the time of an equitable distribution
        hearing by issuing interlocutory order dated December 30,
        2019 and failing to schedule an evidentiary hearing regarding



                                      -7-
J-A02012-22


           the same, thereby denying [Wife] due process and an
           opportunity to be heard?

           2. Did the trial court err in adopting the Report and
           Recommendation of the Master as a final decree when the
           report acknowledged there was defective service of the final
           equitable distribution hearing scheduling order via U.S. Mail
           upon the then [pro se Wife], and service only via email
           addresses provided by an adversarial Plaintiff, when [Wife]
           never agreed to service by electronic transmission nor listed
           any email on a legal paper filed in connection with the action
           as required for electronic service by 231 Pa.Code § 205.4
           (g)(1)(ii) and where service upon [Wife] could not be certified
           by [Husband] nor the court?

           3. Did the trial court deprive [Wife] of due process and an
           opportunity to be heard at the final equitable distribution
           hearing in this matter, including the right to object to
           evidence and cross-examine [Husband], by failing to provide
           proper service of the final equitable distribution hearing
           scheduling order pursuant to Pa.R.C.P. 440(a)(2)(i)?

           4. Did the trial court err by permitting Plaintiff to perfect
           service and obtain a Divorce Decree pursuant to the adoption
           of the Report and Recommendation of the Master as a final
           decree, but without proper service of the Affidavit Under
           Section 3301(d) upon Defendant?

Wife’s Brief at 18.

      We have reviewed the briefs of the parties, the relevant law, the certified

record, the notes of testimony, and the opinion of the able trial court judge,

the Honorable Jennifer Satler. We conclude that Wife is not entitled to relief

in this case, for the reasons expressed in Judge Satler’s June 4, 2021 opinion.

Therefore, we affirm on the basis of Judge Satler’s thorough opinion and adopt

it as our own. In any future filing with this or any other court addressing this

ruling, the filing party shall attach a copy of Judge Satler’s June 4, 2021

opinion.

                                        -8-
J-A02012-22



     Decree affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                                   -9-
                                                                                     Circulated 03/04/2022 03:22 PM



                       Allegheny County - Department of Court Records
                              Civil Division - Filings Information


County caseID:FD-18-002729
Case Description:Devine vs Seymour 017
Official Docket Entry, Sort By Document Number Ascending

Document       Filed Date     Title/Entry                  Entry Classification    Filed By
Number

1              06/04/2021     Opinion                      Official Docket Entry   Jennifer Satler




                                              (Index Page-1)
                                                                                           1-Opinion




                              IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                                                 PENNSYLVANIA
                                                 FAMILY DIVISION



                        DAVID SEYMOUR,                          No.: FD 18-002729-017
                                                                        18-002729-017
                                                                386 WDA 2021
                                         Appellee/Plaintiff,    542 WDA 2021

                                         v.
                                         V.

                                                                OPINION
                        KAREN DEVINE,

                                         Appellant/Defendant.   BY:

                                                                HONORABLE JENNIFER SATLER
                                                                706 City-County Building
                                                                414 Grant Street
                                                                Pittsburgh, PA 15219
                                                                               15219



                               co
                        co
                        c
                               .<
                               c-«                              COPIES TO:
�               '        g
                               be.
                               cc0.-
        -.                     ·A1=.::
'·
                         2-    '±---.D                          Counsel for Appellee:
f
    -
        6       "
                          _
                                Eh>=d
                         c
                         cw     c
                                                                Counsel for Appellant:
                                                                Arnie
                                                                Amie A. Thompson, Esq.
                                                                3045 West Liberty Avenue, Suite #1
                                                                Pittsburgh, PA 15216
                                                                               15216
   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY,
                       PENNSYLVANIA
                      FAMILY DIVISION

DAVID SEYMOUR,
                                         No.:       18-002729-017
                                                FD 18-002729-017
               Appellee/Plaintiff,                  WDA2021
                                                386 WDA   2021
                                                542 WDA 2021
                                                          2021
              v.
              V.


KAREN DEVINE,

               Appellant/
Defendant.

                                     Opinion
                                                       SATLER, J., June 4, 2021

      Appellant/Defendant Karen Devine ("Wife") appeals this Court's February

12, 2021
12, 2021 Order
         Order of
               of Court
                  Court adopting             19, 2021 Master's Report and
                        adopting the January 19,

               as aa Final Order,
Recommendation as          Order, as well as the March 31, 2021 Divorce Decree.

      On
      On March 15,
               15, 2021, Wife timely filed her Notice of
                                                      of Appeal to the February

12,
12, 2021
    2021 Order
         Order of
               of Court.
                  Court. The Appeal              at 386
                             Appeal was docketed at 386 WDA 2021. By Order

of
of Court dated March
   Court dated March 23,
                     23, 2021,
                         2021, this Court
                                    Court directed Wife to file aa Concise

Statement
Statement of
          of Matters
             Matters Complained                                     § l 925(A)(2)
                                of on Appeal pursuant to Pa. R.A.P. §1925(A)(2)
                     Complained of

(i) ("Statement"). Wife
(i) ("Statement"). Wife filed
                        filed her Statement
                                  Statement on
                                            on April 13,
                                                     13, 2021.
                                                         2021.

      On
      On April
         April 30,
               30, 2021,
                   2021, Wife
                         Wife filed
                              filed aa second
                                       second Notice of
                                                     of Appeal
                                                        Appeal to the March
                                                                      March 31,
                                                                            31,

2021
2021 Divorce
     Divorce Decree.
             Decree. The
                     The Appeal
                         Appeal was
                                was docketed
                                    docketed at
                                             at 542
                                                542 WDA 2021.
                                                        2021. By Order of
                                                              By Order of

Court
Court dated
      dated May
            May 10,
                I 0, 20021,
                     20021, this
                            this Court
                                 Court directed
                                       directed Wife to file
                                                        file aa second
                                                                second Statement
                                                                       Statement

                                         22
                       § l 925(A)(2)(i). Wife filed her second Statement on June 1,
pursuant to Pa. R.A.P. §1925(A)(2)(i).                                           1,

2021. Because both Statements identified the exact same issues, both Appeals will

be addressed as one below.

                                 BACKGROUND

      Litigation commenced in this case in January 2018 when Wife filed a

Complaint for Spousal Support and Husband filed a single-count Complaint in

Divorce. On January 22, 2018, Jay B. Kranich, Esquire, entered his Praecipe for

Appearance on behalf of Wife. On February 1,
                                          1, 2018, Husband's counsel filed an

Acceptance of Service of the Complaint in Divorce signed by Attorney Kranich on

behalf of Wife. On May 25, 2018, Husband's counsel filed Proof of Service that

the Affidavit under Section 3301(d) had been served on Attorney Kranich on behalf

of Wife.

      On or about June 6, 2018, Wife submitted a Protection from Abuse (PFA)

Petition and Temporary Order in which she alleged that a worker had informed her

that Husband, who had been living in North Carolina, was coming to her house

without her authorization. She also alleged that for several months she had been

receiving threatening text messages and that her phone, AOL, and Facebook

accounts had been hacked. An order granting temporary protection was entered on

June 6, 2018, and scheduled a final hearing on the matter for June 21, 2018.

      Shortly thereafter, Husband presented a Motion for Special Relief: To



                                         3
Dismiss and Expunge Frivolous Action and Award Sanctions. In his Motion,

Husband objected to the entry of the temporary PFA order on the grounds that Wife

had failed to establish a prima facie case of abuse. In addition, Husband informed

the Court that on the day the alleged "abuse" was to have occurred, June 5, 2018,

that Wife had actually emailed him that she was upset that he had not responded to

her phone calls while also informing him that he was not to be on her property and

that she would obtain an emergency order if need be. By Order of Court dated

June 15,
     15, 2018, this Court denied and/or deferred Husband's requested relief.

              19, 2018, Wife, through counsel, filed a Petition Raising Claims.
      On June 19,

Two days later, the PFA matter was resolved when the parties entered into a

Consent Agreement and Order for Expiration of Temporary PFA Order.

      A few months later, on August 8, 2018, Husband served Wife, through her

counsel, with a Motion to Compel Discovery and Other Relief. In his Motion,

Husband alleged that a complex hearing to address Wife's support claim was

scheduled for August 21, 2018, and that in the meantime, under an Interim Consent

Order dated March 6, 2018, he was obligated to continue paying her expenses

including, but not limited to, gas, electricity, water/sewage, mortgage, car payment,

and car insurance. However, Husband averred that Wife had failed to respond to

his discovery requests that were served on her counsel on June 20, 2018.
                                                                   201 8. Husband

averred that he was unable to prepare for the complex hearing or submit a Pretrial

Statement without the information requested from Wife, and, as such, argued the

                                          4
hearing needed to be rescheduled and that Wife should have to pay him $750 in

                                             15, 2018, the parties, through
counsel fees. By Order of Court dated August 15,

counsel, consented to Husband's proposed order, which, inter alia, obligated Wife

to provide discovery responses in ten days from the date of the order and

rescheduled the complex hearing to November 29, 2018.

                   17, 2018, Husband served Wife, through her counsel, with
      On September 17,

another Motion to Compel Discovery and Petition for Sanctions in which he,

again, averred that Wife had failed to respond to his discovery requests that were

now two months deficient. Husband argued he was prejudiced by Wife's

continued delay to comply with his discovery requests and, again, requested $750

in counsel fees. By Order of Court dated September 24, 2018, this Court ordered

Wife to produce discovery responses in twenty days and deferred the issue of

counsel fees to equitable distribution.

      On November 26, 2018, Husband served Wife, through her counsel, with a

Petition for Special Relief: Dismissal of Support Complain and Complex Hearing,

                             sti11 had not provided him with any discovery
in which he argued that Wife still

responses after four months and despite numerous extensions of time. Husband

argued Wife was acting in bad faith by continually agreeing to extensions of time

to produce discovery responses and then blatantly disregarding the same, all while

he was obligated to continue paying her household expenses. As a result, Husband

requested dismissal of Wife's support claim, cancellation of the complex hearing,

                                          5
and an award of $2,250 in counsel fees. By Order of Court dated November 19,
                                                                         19,

2018, this Court granted Husband's Petition.

         On January 28, 2019, Husband served Wife, through her counsel, with a

Petition for Special Relief: Enforcement of Orders of Court and/or Dismissal of

Economic Claims. In his Petition, Husband averred that he had never been served

with Wife's Petition Raising Claims previously filed on June 19,
                                                             19, 2018, and that

only upon a routine docket check in December 2018 did he discover it. Husband

argued that despite her Petition Raising Claims, Wife had never filed an Inventory

nor, in the span of six months and two orders to compel compliance, provided any

discovery responses. Husband requested the Court set firm deadlines by which

Wife must comply or risk dismissal of all of her claims. By Order of Court dated

January 28, 2019, this Court denied Husband's Petition.

         On March 25, 2019, Wife, through counsel, presented a Petition for Civil

Contempt/Petition for Special Relief. In her Petition, Wife alleged that despite the

March 6, 2018 Interim Consent Order, Husband stopped making payments for her

gas, electricity, and water/sewage, and that he had unilaterally closed the respective

accounts. Wife alleged that she was fearful that Husband would also stop paying

the mortgage and requested the Court enforce the March 6, 2018 Interim Consent

Order.

         Husband submitted a Response to Petition for Civil Contempt/Petition for

Special Relief, in which he argued that he was no longer obligated to pay for

                                           6
Wife's expenses because such expenses were in lieu of spousal support and/or APL

and that Wife's support claims had already been dismissed with prejudice.

Husband requested that Wife's Petition be denied and that he be awarded another

$1,000 in counsel fees. By Order of Court dated March 25, 2019, this Court

denied Wife's request that Husband resume paying her expenses and deferred the

                                                  201 9.
issue to a contempt hearing to be held on July 8, 2019.

      On June 17,
              I 7, 2019,
                   201 9, Husband served on Wife, through her counsel, with a

Petition for Enforcement and Other Special Relief. In his Petition, Husband

alleged that Wife had failed to file her Inventory, as required under the Rules of

                                        14, 2019 Order of Court directing her to
Civil Procedure and pursuant to the May 14,

   so within twenty days. Husband argued that he was unable to proceed with
do so

equitable distribution until Wife complied. Husband also argued that Wife was

willfully non-compliant with the previous orders granting his counsel fees totaling

$2,250. Husband requested that Wife be ordered to file her Inventory and that his
$2,250.

claim for contempt be consolidated with the July 8,
                                                 8, 2019
                                                    2019 proceeding. By Order of

Court dated June 17,
Court            17, 2019,
                     20 l 9, this Court granted           Petition.
                                        granted Husband's Petition.

      On      26, 2019,
      On June 26, 2019, Wife, through counsel,
                                      counsel, filed her Inventory and
                                                         Inventory and

Appraisement.
Appraisement. On
              On July 9,
                      9, 2019,
                         2019, the parties, through counsel, entered into aa

Consent
Consent Order
        Order of
              of Court
                 Court under
                       under which
                             which the parties agreed
                                               agreed to split Wife's expenses and
                                                         split Wife's          and

Husband's
Husband's claim
          claim for
                for counsel
                    counsel fees was deferred
                                     deferred to
                                              to equitable distribution.

      By
      By Consent
         Consent Order
                 Order of
                       of Court
                          Court dated
                                dated September 25, 2019,
                                      September 25, 20 I 9, the
                                                            the parties, through

                                          77
counsel, agreed to attend a three-hour conciliation with the Master, which was

scheduled to occur, via separate Court Order, on December 19, 20 I 9. On October
                                                          19, 2019.

I 5, 2019, Thomas J. Vail, Esquire, entered his Praecipe for Appearance on behalf
15,

of Wife.

      On November 4, 2019, Husband served Wife, through her counsel, with a

Petition to Compel Discovery, Contempt and Other Relief. In his Petition,

Husband alleged that he had served discovery requests on Wife on September 21,

2019, but that she had failed to provide any responses thereto. Husband reminded

the Court that this was not the first time Wife had failed to comply with discovery

requests or motions to compel. Husband argued he was forced to incur more legal

expenses as a result of her lack of compliance, so he requested that Wife be ordered

to produce discovery responses in ten days and pay $900 in counsel fees. By

Order of Court dated November 4, 2019, this Court ordered Wife to produce

discovery responses in ten days and deferred the rest of the issues to the Master's

conciliation.

      On December 30, 2019, Husband served with, through her counsel, with a

Petition for Special Relief: Dismissal of Economic Claims or Alternative Motion

in Limine. In his Petition, Husband alleged that after agreeing to cancel the

Master's conciliation because of her two counsels' unavailability for the same, and

to schedule a trial instead, and after presenting his Petition to Compel Discovery,

Contempt and Other Relief, which was granted, Wife had still failed to provide any

                                          8
responses thereto. Husband argued that he had presented numerous motions to

compel and that Wife had ignored all of them and that he had no way to prepare for

trial without the information from her. Husband also argued that Wife's continued

failure to respond was prejudicial, dilatory, obdurate, and vexatious, and, that she

should be precluded from offering evidence on her behalf at trial. Husband

requested that Wife's economic claims be dismissed and that the trial proceed on

his claims only, or, in the alternative, that Wife be precluded from offering

evidence on her behalf at trial and pay $4,050 in counsel fees. By Order of Court

dated December 30, 2019, this Court granted Husband's request for fees and

ordered Wife to comply with the discovery request within five days or she would

be precluded from offering evidence at trial. After five days, Wife failed to comply

with the December 30, 2019 Order of Court.

      On August 4, 2020, Husband served on Wife, through her counsel, with a

Petition for Special Relief: Selection of Hearing Date. In his Petition, Husband

alleged that after he and Wife's counsels had agreed to cancel the Master's

conciliation and proceed to trial, his ability to schedule the same had been delayed

due to the COVID-19 pandemic. Husband further alleged that the docket clerk

contacted his counsel in July 2020 to schedule the trial for sometime in either

September or October. Husband's counsel reached out to Attorney Kranich who

informed her that he did not believe Wife wished for him to continue representing

her. As for Attorney Vail, Husband alleged that he initially said he was unavailable

                                          9
during the proposed time period, but then ultimately said he no longer represented

Wife. After not hearing back from Attorney Kranich, although noting that neither

                                                                           alia,
he nor Attorney Vail had withdrawn from the case, Husband requested, inter alio,

the Court grant him leave to schedule the trial without Wife's consent or agreement

                                               11, 2020, this Court granted
as to the date. By Order of Court dated August 11,

Hus band's Petition.
Husband's

                                                  18, 2020, the matter was
       Thereafter, by Order of Court dated August 18,

                                                             14, 2020. By
scheduled for trial before Master Newsom to occur on October 14,

      of Court dated October 23, 2020, Master Newsom rescheduled the trial for
Order of

         13, 2020, due to her concern that the August 18,
November 13,                                          18, 2020 Order of Court

scheduling
scheduling the matter for October 14,
                                  14, 2020, had been sent to Attorney Kranich,

who may not have been Wife's counsel, and that Wife may not have known about

the trial date. The Master's October 23, 2020 Order of
                                                    of Court that rescheduled the

trial was mailed to Wife's home address)
                                address.1

       An equitable distribution trial was held before Master Newsom on

         13, 2020.
November 13, 2020. Wife did not attend or participate at trial. Master Newsom

Filed
filed her Report and
                 and Recommendation ("Master's
                                    ("Master's Report") on January 19,
                                                                   19, 2021.

On
On February 17,
            17, 2021,
                2021, after
                      after no exceptions
                               exceptions were filed, this Court
                                                           Court entered an
                                                                         an Order

of
of Court
   Court to Adopt the
                  the Report and
                             and Recommendation of
                                                of the Master as
                                                              as aa Final


1The
  The zip
       zip code
           code on
                on this
                   this Order
                        Order of
                              of Court
                                 Court was
                                       was incorrectly identified, an
                                           incorrectly identified, an issue
                                                                      issue that
                                                                            that will
                                                                                 will be
                                                                                      be discussed
                                                                                         discussed
below.
below.

                                               10
                                               10
Decree.

      On March 9, 2021, Husband submitted a Motion to Perfect Service of

                330l(d). In his Motion, Husband alleged that although he had
Affidavit under 3301(d).

                                      330 I ( d) on Wife's counsel via electronic-
previously served his Affidavit under 3301(d)

mail on May 25, 2018, the docket clerk refused to process his Praecipe to Transmit

the Record because service by electronic mail of the Affidavit was not acceptable

under the Rules of Civil Procedure. Husband argued that he had perfected service

of his Affidavit because Wife's counsel had signed an Acceptance of Service of the

same and that Wife was clearly aware of the divorce proceeding because she

previously had filed her own Petition Raising Claims. Husband served this Motion

on Wife directly via electronic mail. The undersigned's Law Clerk communicated

to Wife that if she wished to submit a response to Husband's motion that she must

do so by noon on March 16,
                       16, 2021, via electronic mail.

      On March 15,
               15, 2021, Wife, through new counsel, Arnie
                                                    Amie A. Thompson,

Esquire, submitted a Motion to Vacate and Reconsider the Orders of Court Dated

December 30, 2019 Precluding Evidence and February 12,
                                                   12, 2021
                                                       2021 Adopting the

Report and Recommendation of the Master as a Final Decree ("Motion for

Reconsideration"). On March 16,
                            16, 2021, Husband submitted a Response to Motion

to Vacate and Reconsider the Orders of Court Dated December 30, 2019 and

February 21, 2021
             2021 and New Matter. By Order of Court dated March 16,
                                                                16, 2021, this



                                          11
                                          11
Court granted Husband's Motion to Perfect Service of Affidavit under 3301(d).2
                                                                     3301().

                17, 2021, this Court received electronic notification from the
       On March 17,

Superior Court of Pennsylvania that a Notice of Appeal had been filed in this case.

Pursuant to Appellate Rule of Procedure 1701(b),
                                        170 I (b ), this Court concluded that it

lacked jurisdiction to rule on Wife's Motion for Reconsideration. For this reason,

the undersigned's Law Clerk notified counsel via email that it would not be ruling

on Wife's Motion for Reconsideration or Husband's Response thereto.

                     MATTERS COMPLAINED OF ON APPEAL

       In her Statements, Wife identifies the following issues on appeal:

           1.
           I. Did the trial court err in adopting the Report and
              Recommendation of the Master as a final decree when the
              report acknowledged there was defective service of the
              final equitable distribution hearing scheduling order via
              U.S. Mail upon the then pro-se Defendant, and service
              only via email addresses provided by an adversarial
              Plaintiff, when Defendant never agreed to service by
              electronic transmission nor listed any email on a legal
              paper filed in connection with the action as required for
              electronic service by 231
                                     231 Pa.Code §205.4(g)(1)(ii)
                                                   §205.4(g)(l)(ii) and
              where service upon Defendant could not be certified by
              Plaintiff nor the court?

           2. Did the trial court deprive Defendant of due process and
              an opportunity to be heard at the final equitable
              distribution hearing in this matter, including the right to


22Wife submitted a Response to Husband's Motion to Perfect Service of Affidavit under 3301(d).
                                                                                      330 I (d).
However, because the Response was submitted after this Court's noon submission deadline for
responsive pleadings, as set forth in its Standard Operating Procedures, said Response was
rejected.

                                              12
                                              12
   object to evidence and cross-examine Plaintiff, by failing
   to provide proper service of the final equitable
   distribution hearing scheduling order pursuant to
   Pa.R.C.P. 440(a)(2)(i)?

3. Did the trial court abuse its discretion by precluding
   Defendant from presenting any testimony, documents or
   other related evidence at the time of an equitable
   distribution hearing by issuing interlocutory order dated
   December 30, 2019 and failing to schedule a contempt
   hearing regarding the same, thereby denying Defendant
   due process and an opportunity to be heard?

4. By declining to rule on Defendant's Request for
   Reconsideration of the Trial Court's Order Adopting the
   Report and Recommendation of the Master as a Final
   Decree, including counsel's belief that Defendant may
   lack legal competency and require a Guardian Ad Litem,
   did the trial court violate Defendant's rights under the
                                        I 990 (ADA), 42
   Americans With Disabilities Act of 1990
   U.S.C. 12132,
           I 2132, which guarantees disabled individuals
   access to public entities and operates to protect disabled
   persons restrained by barriers to court facilities?

5. Did the trial court err by declining to rule and issue an
   order on Defendant's Request for Reconsideration of the
   Trial Court's Order Adopting the Report and
   Recommendation of the Master as a Final Decree, citing
   lack of jurisdiction via email alone?

6. Did the trial court err by permitting Plaintiff to perfect
   service and obtain a Divorce Decree pursuant to the
   adoption of the Report and Recommendation of the
   Master as a final decree, but without proper service of the
   Affidavit Under Section 3301(d)
                              330 I ( d) upon Defendant?




                               13
                               13
                                         DISCUSSION

                                      Issues One & Two

       Wife's first two issues on Appeal relate to whether this Court erred by

adopting the Master's Report as a final decree when the Master's Report identified

defective service of the scheduling order to Wife. Pennsylvania Rule of Civil

          1920.55-2 sets forth the procedure for the filing of a Master's Report
Procedure 1920.55-2

                                         I 920.55-2(b), parties have twenty days to
and exceptions thereto. Pursuant to Rule 1920.55-2(b),

file exceptions to a Master's Report and matters not covered by an exceptions

                                           I 920.55-2(d), if no exceptions are
filing are deemed waived. Pursuant to Rule 1920.55-2(d),

filed, then this Court is to review the Report and, if approved, shall enter a final

decree.

       In this case, the Master's Report was filed on January 19,
                                                              19, 2021. Notice of

the Filing and Service of the Master's Report was also filed on January 19,
                                                                        19, 2021.

Both the Master's Report and the Notice thereof were mailed to Wife's home

address with the correct zip code (15025).
                                  ( 15025). Neither party filed exceptions to the

Master's Report and, as a result, this Court adopted it as a final decree. Although

this Court acknowledges the Master raised concerns that the October 23, 2020

scheduling order was mailed to Wife's home address with an incorrect zip code

(15205), this Court was satisfied with the Master's conclusion that service was

nonetheless effectuated.3
            effectuated.3

33 See Master's Report, page 2, footnote 6.

                                              14
                                              14
                                                            service of
      More importantly, whatever concerns that existed with service of the

                                                      of the Master's Report itself
scheduling order are negated by the fact that service of                     itself

                                                  address with aa correct zip code,
and the Notice thereof were mailed to Wife's home address

                                            she nevertheless failed to file exceptions
a fact that Wife does not dispute, and that she                             exceptions

to the same.
       same. "Claims
             "Claims which have not been raised in the trial court may not be
                                                                   may not be

                                                        793 A.2d 968,
raised for the first time on appeal." Mazlo v. Kaufman, 793      968, 969
                                                                      969

                      1920.55-2(d) makes clear
(Pa.Super 2002). Rule 1920.55-2(d)       clear that matters not covered
                                                                covered by

           are waived. Thus, because Wife failed to file
exceptions are                                      file exceptions to the
                                                         exceptions to the Master's
                                                                           Master's

Report regarding lack of
                      of service
                         service of
                                 of the October
                                        October 23,
                                                23, 2020
                                                    2020 scheduling order, the
                                                         scheduling order, the

      of service
issue of service is waived.
                    waived. As aa result, this
                                          this issue
                                               issue is
                                                     is without
                                                        without merit
                                                                merit and
                                                                      and should
                                                                          should be
                                                                                 be

dismissed.

                                     Issue Three
                                     Issue Three

                    issue on
       Wife's third issue on appeal is whether
                             appeal is whether this
                                               this Court
                                                    Court erred
                                                          erred by
                                                                by issuing  the
                                                                    issuing the

December 30,
December 30, 2019
             2019 Order
                  Order of
                        of Court
                           Court that, inter alia,
                                 that, inter alia, precluded Wife from
                                                   precluded Wife from presenting
                                                                       presenting

evidence at
evidence at the
            the final
                final equitable distribution hearing.
                      equitable distribution hearing. Pennsylvania Rule of
                                                      Pennsylvania Rule of

Appellate
Appellate Procedure 903(a)
                    903(a) sets
                           sets the
                                the general time frame
                                    general time frame for
                                                       for the
                                                           the filing of aa notice
                                                               filing of    notice of
                                                                                   of

appeal
appeal to
       to within
          within 30
                 30 days from entry
                    days from       of the
                              entry of the order
                                           order being
                                                 being appealed. There isis no
                                                       appealed. There      no

dispute
dispute that
        that Wife
             Wife failed
                  failed to
                         to file
                            file aa notice
                                    notice of
                                           of appeal of the
                                              appeal of  the December
                                                             December 30,
                                                                      30, 2019
                                                                          2019 Order
                                                                               Order

of
of Court
   Court within
         within 30
                30 days of its
                   days of  its entry. Thus, because
                                entry. Thus, because Wife
                                                     Wife did
                                                          did not
                                                              not timely  file aa
                                                                   timely file

notice
notice of
       of appeal
          appeal to
                 to the
                    the December
                        December 30,
                                 30, 2019
                                     2019 Order
                                          Order of
                                                of Court,
                                                   Court, any  issues with
                                                          any issues  with that
                                                                            that

order
order are
      are waived.
          waived. As
                  As aa result,
                        result, this
                                this issue
                                      issue is
                                             is without
                                                without merit
                                                        merit and
                                                              and should
                                                                  should be
                                                                         be dismissed.
                                                                            dismissed.

                                           15
                                          15
                                      Issue Four

      Wife's fourth issue on appeal is whether this Court erred by declining to rule

on her Motion for Reconsideration. Pennsylvania Rule of Appellate Procedure

170 I provides that after the filing of a notice of appeal, a trial court generally may
1701

not proceed further in the matter. In the event a trial court has been served with a

motion for consideration, subsection (b)(3)
                                     (b )(3) explains that the trial court may only

grant reconsideration if both the motion and order granting reconsideration were

filed within the time prescribed for filing a notice of appeal, which, as stated

above, was 30 days.

      Thus, Wife had 30 days to file a notice of appeal to the February 12,
                                                                        12, 2021

Order of Court that adopted the Master's Report as a final decree. By this Court's

calculation, Wife's deadline to file an appeal was March 15,
                                                         15, 2021. Wife's Motion

for Reconsideration was submitted to this Court on March 15,
                                                         15, 2021. Pursuant to

the undersigned's Standard Operation Procedures, non-emergency motions will not

be ruled upon until seven days has passed, unless otherwise agreed by counsel, and

the opposing side has up until noon on the seventh day to submit a responsive

pleading. As such, Wife's Motion for Reconsideration was not scheduled to be

ruled by this Court until March 22, 2021.

      However, on March 17,
                        17, 2021, this Court received electronic notification

from the Superior Court of Pennsylvania that a Notice of Appeal had been filed in



                                           16
                                           16
                   15, 2021.4 Pursuant to Rule 1701(b)(3)
this case on March 15,                         1701 (b )(3) of the Pennsylvania

Rules of Appellate Procedure, this Court determined that it lacked jurisdiction to

rule on Wife's Motion for Reconsideration. A trial court is not obligated to act on a

motion for reconsideration and loses jurisdiction to do so after the thirty-day

appeal period expires. See Lichtman v. Glazer, 111
                                               1 11 A.3d 1225,
                                                         1225, 1229-1230
                                                               1229-1 230

(Pa.Cmwlth.2015). Thus, because this Court lacked jurisdiction to rule on Wife's

Motion for Reconsideration, this issue is without merit and should be dismissed.

                                           Issue Five

        Wife's fifth issue on appeal is whether this Court erred by declining to rule

on her Motion for Reconsideration by citing a lack of jurisdiction via email only.

As set
   set forth above, not only did this Court properly determine that it lacked

jurisdiction to rule on Wife's Motion for Reconsideration, even if it had jurisdiction

to rule on it, this Court had no obligation to do so.
                                                  so. It follows, then, that if
                                                                             if this

Court
Court had no obligation to rule on the Motion for Reconsideration, then it also had

no obligation to issue an order of
                                of court regarding the same.
                                                       same. This Court's email

notifying counsel that itit would
                            would not be ruling on
                                                on Wife's Motion for Reconsideration
                                                                     Reconsideration

was
was sent
    sent out
         out of
             of common
                common courtesy
                       courtesy and
                                and did
                                    did not constitute error. As such,
                                                                 such, this issue

is
is without
   without merit and
                 and should
                     should be dismissed..
                               dismissed.

                                                  Six
                                            Issue Six

       Wife's sixth
              sixth issue
                    issue on
                          on appeal is whether
                             appeal is whether this
                                               this Court
                                                    Court erred by granting

44 To
   To date,
      date, this
            this Court
                 Court has
                       has never
                           never been
                                 been served
                                      served with
                                             with the
                                                  the Notice
                                                      Notice of
                                                             ofAppeal.
                                                                Appeal.

                                                17
                                                17
Husband's Motion to Perfect Service of Affidavit Under Section 3301(d),
                                                               3301 (d), which

enabled him to obtain the Divorce Decree. This issue is the subject of an Order of

Court dated March 16,
                  16, 2021, which is not currently subject to the pending Notice

of Appeal. To the extent this Court erred by issuing the March 16,
                                                               16, 2021
                                                                   2021 Order of

Court after the Notice of Appeal had been filed, this Court would submit that it had

no knowledge of the Notice of Appeal, as this Court was never served with it, and

that this Court was only made aware of the Notice of Appeal on March 17,
                                                                     17, 2021,

when it received an electronic notification from the Superior Court of Pennsylvania

regarding the same. In any event, because this issue is outside the scope of this

Appeal, it should be dismissed.

                                  CONCLUSION

      For the reasons set forth above, because Wife did not properly preserve her

issues for appeal and/or her issues are without merit, Wife's Appeal should be

dismissed and this Court's February 12,
                                    12, 2021
                                        2021 Order of Court and the March 31,

2021
2021 Divorce Decree should be affirmed.


                                       BY THE COURT:




                                       HONORABLE JENNIFER SAILER
                                                          SATLER




                                         18
                                         18